DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group II invention without traverse encompassing claims 1-17 in the reply filed on 01/28/2021 is acknowledged. 
Claims 18- 22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 28, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-11, and 13- 14 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Weigel et al (US 20110135376 A1).
Regarding claim 1, Weigel discloses a wand (Fig 2 # 3); a brush coupled to the wand (Fig 2 # 5); and a stamp coupled to a distal end of the brush (Fig. 2 # 8), the stamp configured to apply a beauty mark to a surface (The portion of applicator 8 is capable of applying beauty mark via a stamping action), wherein the stamp is configured to pivot with respect to the brush (para [0052] "In the embodiment according to FIGS. 4 and 4a, the additional applicator region 8 is thus supported so that it is able to pivot in hinge fashion relative to the first applicator region 5 around the axle 27."), 

Regarding claim 3, Weigel discloses the claimed invention of claim 1. Weigel further discloses the wand comprising a proximal end (Fig. 4# left end of 3a) and a distal end (Fig. # 4 left end coupled to handle 2), the proximal end coupled to a handle and the distal end coupled to the brush (Fig. 4# right end coupled to brush 5).

Regarding claim 6, Weigel discloses the claimed invention of claim 1. Weigel further discloses wherein the stamp is coupled to the distal end of the brush with a pivot device ( para [0052] "In the embodiment according to FIGS. 4 and 4a, the additional applicator region 8 is thus supported so that it is able to pivot in hinge fashion relative to the first applicator region 5 around the axle 27.”), wherein the pivot device is configured to move the stamp between a neutral position (position as shown in Fig. 4), a left pivoted position (Fig. 4# position of 8 in line with axis 100), and a right pivoted position (Fig. 4 # position of 8 in line with left boundary of angle).

Regarding claim 7, Weigel discloses the claimed invention of claim 6. Weigel further discloses wherein the pivot device comprises a flange (Fig. 4b# unlabeled portion between 8 and tip of 18), a fastener (Fig. 4b # axle 27), and a tip holder (Fig. 4b # 18).

Regarding claim 8, Weigel discloses the claimed invention of claim 1. Weigel further discloses wherein the stamp further comprises a flange (Fig. 4b # unlabeled portion between 8 and tip of 18), the flange configured to be received in a tip holder (Fig. 4b # flange inserted into tip holder 18), wherein the stamp is configured to pivot with respect to the tip holder (para [0052] "In the embodiment according to FIGS. 4 and 4a, the additional applicator region 8 is thus supported so that it is able to pivot in hinge fashion relative to the first applicator region 5 around the axle 27.”,  Examiner notes that pivoting around axis 27 is also pivoting with respect to tip holder 18, see Fig. 4).

Regarding claim 9, Weigel discloses the claimed invention of claim 8. Weigel further discloses wherein the tip holder further comprises a shaft (Fig. 3a # 18), the shaft configured to be received within the wand (Fig. 3a and para [0050] "The push rod 18 and the housing sleeve 22 are preferably fitted into one another.").

Regarding claim 10, Weigel discloses the claimed invention of claim 8. Weigel further discloses wherein the flange comprises a first aperture (Fig. 4b # aperture in flange in which axle 27 is inserted) and the tip holder comprises at least one second aperture (Fig. 4b#  aperture in tip holder in which axle 27 is inserted), wherein the first aperture and the at least one second aperture are aligned (Fig. 4b# first and second apertures aligned to allow axle 27 to pass through).

Regarding claim 11, Weigel discloses the claimed invention of claim 10. Weigel further discloses a fastener (Fig. 4b # 27) received within the first aperture and the at least one second aperture (Fig. 4b # axle 27 through first and second apertures to allow pivoting).

Regarding claim 13, Weigel discloses a tip holder (Fig. 4b# 18) having a slot (para [0052] “The two hinge elements that cooperate with the axle 27 hold the axle 27 and/or the section situated between them, which belongs to the additional applicator region 8, with a frictional engagement powerful enough that the additional applicator region 8 can be brought into a position desired by the user”); a tip (Fig. 4# 8) configured to be received in the slot (para [0052]) "The two hinge elements that cooperate with the axle 27 hold the axle 27 and/or the section situated between them, which belongs to the additional applicator region 8, with a frictional engagement powerful enough that the additional applicator region 8 can be brought into a position desired by the user”), and configured to pivot with respect to the tip holder (para [0051]) "the second applicator region, in addition to its ability to slide into the double arrow direction 19, is able to pivot around an axle 27"), and a shaft coupled to the tip holder (Fig. 3a # 18), wherein the shaft is configured to be received within a makeup applicator (Fig. 3a# 18 within 3a).

Regarding claim 14, Weigel discloses the claimed invention of claim 13. Weigel further discloses the tip further comprising a stamp portion (Fig. 4b # portion 8) and a flange (Fig. 4b # unlabeled portion between 8 and tip of 18), the flange comprising a flange aperture (para [0052] “The two hinge elements that cooperate with the axle 27 hold the axle 27 and/or the section situated between them, which belongs to the additional applicator region 8”); aperture thorough flange to hold axle 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-5, 12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Weigel et al (US 20110135376 A1) in view of Herrera (US 20170231363 A1).

Regarding claim 2, Weigel discloses the claimed invention of claim 1 except the stamp is formed of a latex-free plastic. Herrera teaches an eye makeup applicator with stamp (Fig. 27  # 430.1, 430.2, 430.3, 430.5) formed of a latex-free plastic (Fig. 27 and para [0069] "a cat eye stamping member 430.1, 430.2, 430.3, 430.4, or 430.5 formed of rigid plastic (e.g. polyethylene, nylon, etc.). Examiner notes that polyethylene is a latex-free plastic) to allow the user to apply the cosmetic material and use the stamp to apply makeup product to the users eyelids (Fig. 16 and para 0028), and prevent any reaction to users with a latex allergy.
	It would have been obvious to one having ordinary skill in the art before the effective filing date to have the cosmetic applicator of Weigel be made with latex-free plastic stamp as taught by Herrera to allow the user to apply the cosmetic material and use the stamp to apply makeup product to the users eyelids, and prevent any reaction to users with a latex allergy.

Regarding claim 4, Weigel discloses the claimed invention of claim 1. Weigel further discloses the brush is configured to apply a makeup product to eyelashes (Abstract).  Herrera further teaches the stamp is configured to apply the makeup product to eyelids (Fig. 16 and para 0028). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.  

Regarding claim 5, Weigel discloses the claimed invention of claimed invention of claim 1. Herrera further teaches the stamp is configured to apply a winged eye shape to eyelids (Fig. 16 and para 0028). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.  

Regarding claim 12, Weigel discloses the claimed invention of claim 1 but it is silent to the stamp is a triangle, a curved triangle, a circular sector, a wedge, or a section of an egg shape. Herrera further teaches the stamp is a triangle (triangle stamp, Fig. 1b). The proposed 

Regarding claim 15, Weigel discloses the claimed invention of claim 14 but silent to the stamp portion is a triangle, a curved triangle, a circular sector, a wedge, or a section of an egg shape. Herrera teaches an eye make-up applicator with the stamp is a triangle (triangle stamp, Fig. 1b) so it makes cat eyes accessible for everyone, i.e. for a cat eye makeup applicator that simplifies the application cat eye makeup and makes it uniform and easy for everyone to master (para 0012) and allow users to achieve the desired winged eyeliner shape.

It would have been obvious to one having ordinary skill in the art before the effective filing date to have the cosmetic applicator of Weigel be made with the eye make-up stamp as taught by Herrera so it makes cat eyes accessible for everyone, i.e. for a cat eye makeup applicator that simplifies the application cat eye makeup and makes it uniform and easy for everyone to master (para 0012) and allow users to achieve the desired winged eyeliner shape.

Regarding claim 16, Weigel and Herrera disclose the claimed invention of claim 15. Weigel further discloses the tip holder further comprising at least one tip holder aperture (Fig. 4b # aperture in 18 through which axle 27 is inserted), wherein the tip holder aperture and the flange aperture align to receive a fastener (Fig. 4b # aperture of 8 and 18 align to receive axle 27).

Regarding claim 17, Weigel and Herrera disclose the claimed invention of claim 16. Weigel further discloses the fastener is configured to allow the tip to pivot with respect to the tip holder (para [0052] "In the embodiment according to FIGS. 4 and 4a, the additional applicator region 8 is thus supported so that it is able to pivot in hinge fashion relative to the first applicator region 5 around the axle 27.”).

Claims 1- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 20150117929 A1) in view of Weigel et al (US 20110135376 A1).

Regarding claim 1, Schreiber discloses a wand (Fig. 1 # 15); a brush coupled to the wand (Fig 1 # 10); and a stamp coupled to a distal end of the brush (Fig. 1 # 20. The office interprets spatula 20 by a stamp since it is capable of creating a winged eye, eye effect, and forms beauty marks with a liquid mascara product. It also offers a particularly precise region for applying cosmetic product (Para. 0085)), the stamp configured to apply a beauty mark to a surface (Para. 0085). Schreiber does not disclose the stamp is configured to pivot with respect to the brush. Schreiber further discloses the stamp is capable to bend (Para. 0082). However, Schreiber does not disclose the stamp is configured to pivot with respect to the brush
Weigel teaches a mascara applicator with brush (Fig 2 # 8) configured to pivot with respect to the brush (Fig. 2 # 5) so that at least one additional applicator region is preferably able to pivot in a plane that is either situated parallel to a longitudinal axis of the cosmetic applicator or contains this longitudinal axis (Para. 008), and provide more degrees of freedom to apply liquid mascara product and create winged eye effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the cosmetic applicator of Schreiber be made with the pivoting element as taught by Weigel to that at least one additional applicator region is preferably able to pivot in a plane that is either situated parallel to a longitudinal axis of the cosmetic applicator or contains this longitudinal axis, and provide more degrees of freedom to apply liquid mascara product and create winged eye effect.

Regarding claim 2, Schreiber and Weigel disclose the claimed invention of claim 1. Schreiber further discloses the stamp is formed of a latex-free plastic (Para 0016. “For example, the core 12, the protrusions 30 and said spatula 20 can be moulded in a material based on LDPE (low-density polyethylene).” Examiner notes that polyethylene is a latex-free plastic).

Regarding claim 3, Schreiber and Weigel disclose the claimed invention of claim 1. Weigel further teaches the wand comprising a proximal end and a distal end (Fig. 1 # 3), the proximal end coupled to a handle and the distal end coupled to the brush (Fig. 1 and Fig 2). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference. 

Regarding claim 4, Schreiber and Weigel disclose the claimed invention of claim 1. Schreiber further discloses the brush is configured to apply a makeup product to eyelashes (Fig. 1 and Para. 0096. “the core 12 and the protrusions 30, allows product to be applied to the users eyelashes without applying cosmetic product to the user's nose) and the stamp is configured to apply the makeup product to eyelids (Para. 0014. “This is because the applicant has noted that adding a spatula in the continuation of an applicator for eyelashes overcomes the disadvantage of changing the applicator for each desired effect (eyelashes, eyelids, outline of the eyes), this being done with a natural set of movements that allows a great variety of make-up”). 

Regarding claim 5, Schreiber and Weigel disclose the claimed invention of claim 1. Schreiber further discloses wherein the stamp (20) is configured to apply a winged eye shape to eyelids (Para. 0014. “This is because the applicant has noted that adding a spatula in the continuation of an applicator for eyelashes overcomes the disadvantage of changing the applicator for each desired effect (eyelashes, eyelids, outline of the eyes), this being done with a natural set of movements that allows a great variety of make-up”. The office interprets a variety of movement set to the eyelid by the capability of applying a winged eye shape to eyelids”).

Regarding claim 6, Schreiber and Weigel disclose the claimed invention of claim 1. Schreiber further discloses the stamp (20) is coupled to the distal end of the brush (30). Weigel further teaches the a pivot device (Fig. 2a # 10 “a joint ball), wherein the pivot device (10) is configured to move the stamp between a neutral position, a left pivoted position, and a right pivoted position (The pivot device 10 is capable to move the stamp of  Schreiber to move between a natural position (Fig 3 of Weigel) 1975255 17, a left pivoted position (Fig 2 of Weigel), and a right pivoted position (Fig. 4 of Weigel)).
 Attorney Docket No. 138355-428164
Regarding claim 7, Schreiber and Weigel disclose the claimed invention of claim 6.Weigel further teaches the pivot device (10) comprises a flange (Fig. 4b # unlabeled portion between portion 8 and tip holder 18) , a fastener (Fig. 4b # axel 27), and a tip holder (Fig. 4b # 18). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

Regarding claim 8, Schreiber and Weigel disclose the claimed invention of claim 1.Weigel further teaches the stamp further comprises a flange (Fig. 4b # unlabeled portion between portion 8 and tip holder 18), the flange configured to be received in a tip holder (Fig. 4b # flange inserted into tip holder 18), wherein the stamp is configured to pivot with respect to the tip holder (The pivot device 10 of Weigel is configured to pivot and capable to pivot the stamp 20 of Schreiber with respect to the tip holder 18. Para 0052 "In the embodiment according to FIGS. 4 and 4a of Weigel, the additional applicator region 8 is thus Supported so that it is able to pivot in hinge fashion relative to the first applicator region 5 around the axle 27.”. The examiner notes that pivoting around axis 27 is also pivoting with respect to tip holder 18, see Fig. 4). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

Regarding claim 9, Schreiber and Weigel disclose the claimed invention of claim 8.Weigel further teaches the tip holder further comprises a shaft (Fig. 31 # 18) , the shaft configured to be received within the wand (Fig. 3a and para 0050 "The push rod 18 and the housing sleeve 22 are preferably fitted into one another"). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

Regarding claim 10, Schreiber and Weigel disclose the claimed invention of claim 8.Weigel further teaches the flange comprises a first aperture (Fig. 4b # Aperture in flange in which axle 27 is inserted) and the tip holder comprises at least one second aperture (Fig. 4b # Aperture in tip holder in which axle 27 is inserted), wherein the first aperture and the at least one second aperture are aligned (Fig. 4b # first and second apertures aligned to allow axle 27 to pass through). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

Regarding claim 11, Schreiber and Weigel disclose the claimed invention of claim 10.Weigel further teaches a fastener (Fig. 4b # 27) received within the first aperture and the at least one second aperture (Fig. 4b # axle 27 through first and second apertures to allow pivoting). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

Regarding claim 12, Schreiber and Weigel disclose the claimed invention of claim 1. Schreiber  further discloses the stamp (20) is a circular sector (Fig. 3), or a section of an egg shape (Fig. 3).

Regarding claim 13, Schreiber discloses an insert for a makeup applicator, the insert comprising: shaft (Fig. 5 # 12) coupled to the tip holder (Fig. 5 # 24). Schreiber does not 
	Weigel teaches a mascara applicator with a tip holder (Fig. 4b # 18) 19752557_1 18having a slot (Fig. 4b. “ the slot in which the axle 27 is inserted into) ; a tip (Fig. 4b. portion 8) configured to be received in the slot and configured to pivot with respect to the tip holder (Fig. 4b # 18) (Para 0052 "In the embodiment according to FIGS. 4 and 4a, the additional applicator region 8 is thus supported so that it is able to pivot in hinge fashion relative to the first applicator region 5 around the axle 27.” The Examiner notes that pivoting around axis 27 is also pivoting with respect to tip holder 18, see Fig. 4); wherein the shaft (Fig. 3a # 18) is configured to be received within a makeup applicator (Fig. 3a and para 0050 "The push rod 18 and the housing sleeve 22 are preferably fitted into one another") so that at least one additional applicator region is preferably able to pivot in a plane that is either situated parallel to a longitudinal axis of the cosmetic applicator or contains this longitudinal axis (Para. 008), and provide more degrees of freedom to apply liquid mascara product and create winged eye effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the cosmetic applicator of Schreiber be made with the pivoting element as taught by Weigel to that at least one additional applicator region is preferably able to pivot in a plane that is either situated parallel to a longitudinal axis of the cosmetic applicator or contains this longitudinal axis, and provide more degrees of freedom to apply liquid mascara product and create winged eye effect.

Regarding claim 14, Schreiber and Weigel disclose the claimed invention of claim 13. Schreiber further discloses the tip further comprising a stamp (Fig. 1 # 20 of Schreiber. The office interprets spatula 20 by a stamp since it is capable of creating a winged eye, eye effect, and forms beauty marks with a liquid mascara product. It also offers a particularly precise region for applying cosmetic product (Para. 0085)) portion and a flange (Fig. 4b of Weigel # unlabeled portion between 8 and tip of 18), the flange comprising a flange aperture (Fig. 4b and para. 0052 of Weigel "The two hinge elements that cooperate with the axle 27 hold the axle 27 and/or the section situated between them, which belongs to the additional applicator region 8". The examiner notes that it is the aperture thorough flange to hold axle 27).

Regarding claim 15, Schreiber and Weigel disclose the claimed invention of claim 14. Schreiber further discloses the stamp (20) is a circular sector, or a section of an egg shape (Fig. 3).

Regarding claim 16, Schreiber and Weigel disclose the claimed invention of claim 15.
Weigel further teaches the tip holder further comprising at least one tip holder aperture (Fig. 4b # aperture in 18 through which axle 27 is inserted), wherein the tip holder aperture and the flange aperture (aperture thorough flange to hold axle 27) align to receive a fastener (Fig. 4b # they both align to receive axle 27). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

Regarding claim 17, Schreiber and Weigel disclose the claimed invention of claim 16.Weigel further teaches the fastener is configured to allow the tip (Fig. 4b # 8) to pivot with respect to the tip holder (Fig. 4b # 18) (Para 0052 "In the embodiment according to FIGS. 4 and 4a, the additional applicator region 8 is thus supported so that it is able to pivot in hinge fashion relative to the first applicator region 5 around the axle 27.”). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772